Case 6:20-cv-00711-GKS-EJK Document1 Filed 04/23/20 Page 1 of 32 PagelD 1

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT ®
for the

MIDDLE pistrict op -LORIDA
ORLAMDO Division

ry

Case No. 6: 20-CN-q11

y f ’ . > ’ os

1 ‘ : ; be filled } ¢
Michae / Day; vf Hn Foil (to be filled in by the Clerk's Office)
Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

dyiie Livey, sheri fF, Brevard covnty,
Wane Hoot, sot. Susan! DeMardo,

Lieutedad? “Maggie « ets a,

 

WYendant(s)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names, Do not include addresses here.)

Nee ee ee ee ee ee ee a es es

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nor contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Pagel of 11
Case 6:20-cv-00711-GKS-EJK Document1 Filed 04/23/20 Page 2 of 32 PagelD 2

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name

All other names by which
you have been known:

1D Number
Current Institution
Address

B. The Defendant(s)

Michae! David thn ton

 

4OH6ZT 2. .

Brevard Conty Detentrout Conte
860 camp! roacl
Cocoa! Fa. S292T

City State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if iown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 2
Name
Job or Title (if known)
Shield Number
Employer
Address

\ayate Lvey
’ Shec if F
YisKnoy J
County ot Brevard
700 fork aqvevve
Tixsvitle El2@. 32760

State — Zip Code
[Winaividual capacity [AOrticial capacity

Mrs. Haman
Mapr

Y 264 ,
Brevard County Sheriffs office
BDbGal 76 0' Perk oventve
Titsville EL 3Z7H0

City State Zip Code
[individual capacity [Official capacity

 

Page 2 of 11
Case 6:20-cv-00711-GKS-EJK Document1 Filed 04/23/20 Page 3 of 32 PagelD 3

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) —_
Defendant No. 3

 

 

 

 

 

 

 

 

 

 

 

 

Name SUSAN Dextardo
Job or Title (if known) SeCqeaudt
Shield Number Uiknwid on
Employer Breverd Coury Sherits: office
Address 700 Perk querive
Trbusv/ Me Fl 32780
City Sta Zip Code
CJ Individual capacity Lome capacity
Defendant No. 4 '
Name Mr. Meggre
Job or Title (if known) { euttel
Shield Number Uitkno wet .
Employer gresiedt unt; sheriffs Oty ce
Address 7L0 Fark WeWe
Titvsille El. 32/8
City St Zip Code
[_] Individual capacity Official capacity
I. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):

[J Federal officials (a Bivens claim)
Asia or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Fist, Evghth, and Foor tees th Amend ments

 

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11
Case 6:20-cv-00711-GKS-EJK Document1 Filed 04/23/20 Page 4 of 32 PagelD 4

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Ul.

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

onoooog

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

B.

If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

If the events giving rise to your claim arose in an institution, describe where and when they arose.

Thepe. evealef took / lice wit hid Brevard county
Deleltyrt conker Be fleet March andl Ant l L020
i

 

Page 4 of 11
Case 6:20-cv-00711-GKS-EJK Document1 Filed 04/23/20 Page 5 of 32 PagelD 5

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur?

See Groonils ]- 4

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

See, Grants /— ¥

 

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Only iWjory is Suede aul Hety / Wor} / dread, and fear of
4 /ufectedt dleprived of Teleurr fv (vi lepes witout” Case,
Lot beiny able to research cose lid Concer Mi ekg Grovnd 3,

aelay inf Alay te 105 tout pebtord

 

VI. ——‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims. ;
Order stent te Maudat. ff weor” marks, Provide fuMmafe >
With proper FaucH2i'0g y predicts elem! air ducks ) showers Fermase
Zz

dust and alle (44 treet TOOM wall Pxdures, admurtrokve SY, Chol
ahs? "Le behohus, remove ov refrac fad hbraty el

Ave. dorragep fh te ae (00,000 fer Jaittod dbbnecarol
pe Oe elke ed oly, °°! oe

Page § of 11
Case 6:20-cv-00711-GKS-EJK Document1 Filed 04/23/20 Page 6 of 32 PagelD 6

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VII.

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Yes

[_] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

 

Brevard Coon by Debtor coke

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

Yes

[| No

C] Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose

cover sgme or all of your claims?
ho

[J No
CJ Do not know

If yes, which claim(s)?

1,2, and 4.

 

Page 6 of 11
Case 6:20-cv-00711-GKS-EJK Document 1 Filed 04/23/20 Page 7 of 32 PagelD 7

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?
Yes

[] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

LI Yes
[| No

E. If you did file a grievance:

1. Where did you file the grievance?

Brevard County Defashiont cease

 

2. What did you claim in your grievance?

 

3. What was the result, if any? Crovad L f ete / ighout / Grovad 2 / nttiuall Y
Providing He wrong Deuneaty

/
Ground Hy Rey jnengrer Heo Hh and safely af rrshk

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

Brevord Curly Detlettau cathe thes wt fave @ vahd

hones J *vene pr es S

 

Page 7 of 11
Case 6:20-cv-00711-GKS-EJK Document 1 Filed 04/23/20 Page 8 of 32 PagelD 8

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F. If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

M4

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

N/A

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative

mm AS Hrs fee process #1. guhed, Phy fumok
could preced Meo Del

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
een) B. C.D. C, to ey ls / provi le copes o 9 Hievones
VIN. Previous Lawsuits / Mo St be fp wehgced frarr 700 p or é HE, Tifese ‘Me tle

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “‘on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”? _

C] Yes

WK.

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
Case 6:20-cv-00711-GKS-EJK Document 1 Filed 04/23/20 Page 9 of 32 PagelD 9

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

se

[| No

B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. Of there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintifi(s) Michael Deu Win fort
Defendant(s) Holmes cortectionasl pusttuh us

2. Court (if federal court, name the district; if state court, name the county and State)

hbocbharh District te Fleridg

3. Docket or index number

fA

4. Name of Judge assigned to your case

Mf

+

5. Approximate date of filing lawsuit

 

AT
6. Is the case still pending?
[J Yes
me
If no, give the approximate date of disposition. L012

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Volunde vi ly clismssed!

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

MO

Page 9of 11
Case 6:20-cv-00711-GKS-EJK Document 1 Filed 04/23/20 Page 10 of 32 PagelD 10

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

[J Yes

Cie

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

 

1,

 

Parties to the previous lawsuit
Plaintiff(s) A
Defendant(s) rer pet

 

Court (if federal court, name the district; if state court, name the county and State)

MYA)

Docket or index number Af /; yi
t

Name of Judge assigned to your case M /; fi
f
Approximate date of filing lawsuit A} /, 4

{ 4

 

Is the case still pending?

| Yes
[| No

If no, give the approximate date of disposition Af / A

aa
What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Af

Page 10 of 11
Case 6:20-cv-00711-GKS-EJK Document 1 Filed 04/23/20 Page 11 of 32 PagelD 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or bya
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
1 agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Ay! lb, 20 20

Signature of Plaintiff oy sf

Printed NemeofPlinitt — M/chae! Oavid dat Poul

 

 

 

 

 

 

 

 

 

 

 

Prison Identification # 405 6372.
Prison Address BéO0 carn fp road
Cocoa EL, FEET
City . State Zip Code
B. For Attorneys
Date of signing:
Signature of Attorney
Printed Name of Attorney
Bar Number
Name of Law Firm
Address
City State Zip Code
Telephone Number
E-mail Address

 

Page li of 11
Case

6:20-cv-00711-GKS-EJK Document 1 Filed 04/23/20 Page 12 of 32 PagelD 12

fage Hf (p)
Sheri ff Wayue Luey refuses to maucefe stetF

fo ultgr- ants J order + Yo feof Junapes
from Cot track~y he Coram) VitvS / bi stofy
cloes ge out Yn fhe ps Lic endl uber oct
with those usho mey be pufectedl

Main, Harent acted along uttty Lt Heggre to
RG/ole ans? annals for ch bifha
rhofe eS / O18 of operotiy us Once Lt/' 1
The bono! Lag of Phe. Covtd-/7 fondem/'c ‘orn

q

Meu per wig fo th

9 4 Susel Dexterdo runs the Breverd Canty
Deter! Ho ke cepbhee laut bbrary ond the $4
tte Ho daly Use her- PeSitreal 4p ofe A -Y, yy

edie and Ce heat hamaxes egal pucselds.

 
Case f20-0v-00711-GKS-EJK Document 1 Filed 04/23/20 Page 13 of 32 PagelD 13

GROUND ONE | 61/ py!

( Retaliation )

Ou or around April 22020 administration
officials dictated thet diagcan of the
5 ste pour fr waeshin honas UslaTs

led ou the walls of YOO C-Red walle
Pat 5 places. 3g wagray? Was placed
beside! Phe calf box Ao dieqrant wes placed
aut fhe utal! obirecll order avote Phe

pod tele V/siod, OY) fie tired Sia TOW)
ds ttached to the ywlal obnec¥) Over
he pod fele Puones.

On Apri! 4 2020 this inmale Flee a Hovsin 7

Grievance ointin out the fact th f /- ough
doiniskalihy of al> cheteled Fela bal)

washin dia VOI \WaS tote e jealy attached
fo t halle 5 places, ts} ates! o Ld wot

/
receive any Soap with which to folloul fhese
C.D.C. guidelines, (Grievance sto. 1044304)

if should be noted Hot /omates of Brevard County _

Jail receive & bars of soap g ukek one bar

On monday AM ht, @ second bar ou thursda |

Night, see, diag ram of Sap s/2€, width Hichness
Wert Pie.

 
Case 4:20-cv-00711-GKS-EJK EXPL filed 04/23/20 Page 14 of 32 PagelD 14

 

 

| STANDRDSIZE Sop

|

 

 

SS

THICKNESS *

7

“ACTUAL SIZE OF BAR SENT BY UT, MAGGLE
IN RESPONE TO GRIEVANCE NO. |
Case 6

20-cv-00711-GKS-EJK Document1 Filed 04/23/20 Page 15 of 32 PagelD 15

Iw res es ose to the fi fil; in of Grievance NO. iouy 509,

Leo feathad Maggie sta eal as follows +

| \We have plenty of 30 oT J ‘ust ash the ? spotes.

LT will have thera 9 yov Some £) igh Low.

| Lefer ou, that same da af T was called to fhe p od

door b Depy Robles u/ho WPS econ ounalf by
Sot: lerdne er, Depo hobles gate we a smal,
Sho

[f at 8 bar at 3oap.

This /nmatke did oP, oped! Grievallee 0, LO4YIOF

Bi "9 d Disciplinary Grielaice fo CLOSV SE that
1 opbeeled Grievant é world wh fo the oragjors:
of fie e

Pisgiplay gppeol M0, 1045 O52 onted out the
fact Wot iyo of only (5 Soap Alot who ficolly
roviced for inorédes fs fo Maus CBC. guidel Wes,
Lf Meque attempts fo Arid) aly. Ze tAi's Luna re ts
grea. durin ag tis Kor. iol wide poudennc by
Sordi 4s ino. tHe smaller holf of a Wh
of sep of atfer responding that "we have Pik
“ sodp vt also, Defi Shes M/ es ON
fe oh the public, pil waren ad offers

 

Mext f? a9¢
Case 6

20-cv-00711-GKS-EJK Document1 Filed 04/23/20 Page 16 of 32 PagelD 16

Gi fneY
who mndy be infec ted! end Hen returdd to UsOr. Id
here at the jail where tanaetes Gre crpeneat
ypow these Sg ff pruembe/S fo wor spree Phe

Cou ty yew Phar /S wreckyin o hevoe to the world

bee Hons, yey Mo nveshs Qe ylord/ by erbhe
oh hes, or Les

. Ti He respoulye to Deiphney "Ie Gin MO, t OY IOF Cc,

Major Hamdy stotes iW pe veut
‘it Ov weed mare dog SOP bt #7 fonow,"

“we ge pollonl{n 7g OM COC guided Lh ned,

first, this inmahe wro te fe (nitial a HO,

1044309 to point out te tet HO? of blo

off cals hac a: I CPlarrs pity uj there "Y. AIO

ad tonal soap Y rand / Ho “Ue nme te pypwice,
ot just fis jn1002.

and! secon Jt IS PIWor Hama stokes We ole

Bilbun if CD Guide Woes, why ob
sher kaye ¢ Lref, Yond! hs , Why dhe BHP

Kor order op fo MISES ond hhh > 4o ee 9
He AUAMINWOT] of poste! probect ve ag ypprraent ?

As mentioned in Diseohiner ped! sl J045032
Some re ope ore ASYHPTOMA Fhe’ “which meas

 
Case @20-cv-00711-GKS-EJK Document 1 Filed 04/23/20 Page 17 of 32 PagelD 17

of rg?
they could be infected | 1, Ye 4 shou! Ao symptoms.

Lumeks We (n 0 veri red os tious,

aha to todd ers rae “fs ckpen ont Ypres! ‘lhe
parent fo provide food hd Sahe 4.

(here Wy Le Lia, ond bis ad nidistrot al fe fuse he oO
mantate stot 7 %o war prasks fo pro feet #he
inbte [PP ga la ty JON, ct shows 0 ca Hous hh: Seger
for fhe entire snovtote [9 opu later),

L immed} ‘otel h /loun'a this jnntaks Ose el
Greuen Ce Lf foe Bees yes ths

had
Vains tober volt He Coby Hees:
and Facih 4; VES rules regarding the /e Je IIS? hy

A of. A, ri /0, LOCO nmote sy Pele soa! rink oP
have bebe toloued by I four i the | onl

gad Lhovr ta fhe en, Si
Now, after fhe federall, Uy Houdote bd) PRE A neg

at 9. ‘36 3, M, fherets a hour shouting of

the cho 109 rom fet acters the walls a3 places,

Ja the ateeridbow, mediately following fhe spowish

 
Case 6

}20-cv-00711-GKS-EJK Document 1 Filed 04/23/20 Page 18 of 32 PagelD 18

Gi/ P9 6
Versyon) of the PRE A, Video ar L!4Y7 0.07,
there ’s @ / hour showria of pe Sale W/) S99
ther adoris the wall, Y hy ditpereiee y's
Ji Phe after woo fs Ce AS19 (youn pS tel yponlih

fe; Or fo fhese Grievance fi th 17 Ly fhy's inndbe
4, Nouted! rok] and VEGI) hod / chore /
changes so that vontoten could e+ 9 more
ig pen Meus Coverage t phe I curd -19

pau C/V L.,

Hose request, F/ 0 If 85, oad * /O4/3 8] were
net Kit eqs hve re spouse although fi's
lamete was Ay lloulin ding the yerbal ie of
Me Homa, OS S, she Spoke with Sb/5 Janek
vot fhe lack of wews’ coverage anc! Phe
pn 0LES S of | eC ting J C karune/ Ch&T ec Oxn/
r aromnd fp nil , C0 0/7 400 pod sally port

Ths Jannat Abram ? a7, oul
hpril 5 52020 Com plafwin ng cated

infer iV70 a boat of Cc Lid. / ot CIV db, refising
fo allow inmates to a\datch more ‘weyss A
ad different channel, at ilo time Was there
a requert for more ti, time,

wert page

 
Case 4

1 OW April 6 b C020 ths /amare -; heel g Pept Yd

 

'20-cv-00711-GKS-EJK Document 1 Filed 04/23/20 Page 19 of 32 PagelD 19

GI/ p97

a ppes! of nd wivstrahie eredanlee 0. [ON(ITS
Both the April J, L020 ads} ed olee, Mom ber
104/475 dnd the April b, 2800 adonjnt 1evaslce
tio. (04 2/72 ouhycdl ‘pars Abe buck’ ty pe

(CS porres

Shortly t fheccafler, this iamote tiled He April 7
C020 Beha. Qrrevaatce HMO. [044 307, and ft Apri
/0, 2020 Di ¢ cel uo, 104 5B2., the tehurstol
reobricbious ulere /™ plmented.

f This jumek fi eel 80) wh. grielauce U0, LOYb39
which Was JsYVle red by Major Lome eyploreare
Hof he Meu! €C Aour loss of fe bv i'sfon Mew leg
iS Lot re psliate bot justeed, fo AIO O92
fumates fo Ch oh beir celly,”

This fs Ake cle to the fect fot hrin ihe
f hour Veivlh J the VOD) he sly mp

hiche ft gn 700m) Ale lenwve d af fr hie

Phe aa fon 1S She oul) end Ji fhe oteeruoat
those ve Mo clean hy ‘syppler provided fo
Jamas,

Newd P2ge
Case 6

This jumate realizes thot Phe telev/'S/ ent (59 pew,

| pw fort

20-cv-00711-GKS-EJK Document1 Filed 04/23/20 Page 20 of 32 PagelD 20

ol/
aud MOT A RIGHT,

| Yet: Lf 1S Mot cowmc/dente/ that Tv, JJeCus/s7
| res brichjous Were im hetented 7 9p 4 spots

/aintate, gad (fer s/milarls no stud te vested
J change f channe / Tif O Yoer tid be 1Wose.
fed about courd-/9, and at oor
show 0; f the Sat § Shi// ai IGSO 1K] OF
the 7,09 1s posted ow theVwol! fi
5 places IS f! wd Way, Shape, or form

placed the (é CALC Or OFE SW1V1G feos fo

/ | heep their ae ve ee ”

Min

Bf MS and fe

 

This rumote contends end overs phot both
Lt Ma re, ond “gy; or Herren have used |
refa | Loa} C8. - fee /umere Pe vlatfoe!
where Phey C I ved he (058 0 L bobiobe TV.
prjuite Cy 08 pnichireay rg for ¢ ye VHVCE |
Hing) Norn Lol see kya yesbyonl/hg
aint stra tosh beh lire ha “Yh Lhe
any [9 pew genye, Jl uaa a
thot leew [pr dma me fr lobls :
under the U,5. coustify Hous, J |
Case 6:20-cv-00711-GKS-EJK Document 1 Filed 04/23/20 Page 21 of 32 PagelID 21

GROUND 2. 62 / ny
i)
( Dee process’)

4
|

| Brevard County De te wrtyous Certer deui'es Ais (nme te,
and syinilacly sitvatedt uma des plue pracesy rt hts
| oy fahog 70 follows the rules codef ied (a be

iumete ‘ TIEUVGICE fe cedure ‘

Lumates uiho file grievances are supposed! to Be abk
fp 4 pea | fhei'r grievances: fo the gesuser/ng port -

eer USOr it. Jat pumate p's uot sobs Seed) with 2

pa hes repolhe.

At Brevar d County DeFew foal cewter the hyosk oloer po F
| praide a Woy jw which art rund te eons first

| file did Ki ormal qrievaniee, fheas fle g forme |

| peLetaulee J thea Xi Fe dal ad wills Prative pies.

he Iivosk ab ths facility ligt EY At ferent areas
| niith uihich AU Jumok (18 Y reve, but 7K orcler
| to appeal a grievanice OMS ere! by OQ hieyfertaut
MM timate rust vse the Disciphinan dpped
“side ancl Phi's Jnmete di’ sco Ve rel IS fon, /y
| sheer chaalee, (dt fp Alot Commons hhovoul Teacle
| that jasororeS COLI J ypeal a bey Lerlaghty
#

|, Pesponsse by clor'2g anid Phi's disrep Har i)
|
Case 6:20-cv-00711-GKS-EJK Document 1 Filed 04/23/20 Page 22 of 32 PagelD 22

the Jews precede borecloses the jnmet-e
frowe recel via g fatir and objective redress of the
issues grieved "ne Fines d Griance 15 answered
by the SOME indi hve atfer the peak (APACE Las

heen office fe ed,

bee role, Lf he respodse js Mot vatistictory, / (may
appeal the appeal 1s forwarted for revje ul. 17-8 feKs
has Not beets resolved vig ber first re i fou pay
pe Hye deer s/ou ho Phe Jat Commander” or

CSSGKEE™S ,

There steps Ore yor Eloivnead os Li's (udniee as pMeder-
heel ahle fo he Ars (GO Vasees bir wardeo! fo phe
Jail commande/> nd Phere 15 jlo ddvo cate foc

the illiterate hamate, slo v's, there a Process by which
the [Mterofe mrey Vo/ce their comploiults,

 

|
| These defeleneies Opecote Le discourage hanates
i from See ring red (2 5) ane Phe fauelocl MSW er
at each Jeb! of each orrevaniee ¢5Thrs noetder

/ L¢
y's closed wr ALO A ther ac Honl fa ko

This sta te, ve / com bned with Poe Coat sir
dpe wuerplaiued process of filing ‘qrievetdees

Next pige

 
Case

 

6:20-cv-00711-GKS-EJK Document1 Filed 04/23/20 Page 23 of 32 PagelD 23

62/ ye

juhoriclofes @ cerfasis alemo raplre of jdmeks ,

if fumeles wish fo op yell od gfbch 2 copy of
freuiaes Sleeve de Phe ne fe wrost birth.

i (ond oun ty oh be records, gt 700 _ fark

We ive Titusii He Fl. 5Z700. hese Colyep

come af @ cost fo JUNIE ,

This CS fe Vio (abrout of hve fees} aad
fie. Flori’? contshihe fod hv ticle Z see. y 7,
Case @:20-cv-00711-GKS-EJK Document 1 Filed 04/23/20 Page 24 of 32 PagelD 24

GROUND 3

| G3 pal
— Cpecess fo the courts) N

| Access to the courts i's violeted af Brevard county
Detew Hos center lous library, ; |

Ihe Supreme court has held. f het the “night of OLCOSF to the
Cc ourts requires frisew ohoribhes to assert Jnagbed it
the fprepat ator! and flag of meaty hf haga! (yer by
providira them with dlyvete lous hbrres Or 4 MGs:
Assistauce trem pesos” /rai ued in the lay. —

B.CO.C, law library gecess eviterte *s a5 follows +

au umate acting oy hislher ount attorwey (pro-re) ot

_|@ CASe foc whch f: he inmete I's curreatly incorcetated .

Ou inmete appeélin a sentente rece/yed Vt Brevord —

_.| county who does Yuot Awe ant atleruiey representing ow
| Aira] bec ou the appevls a

att /umete Meeey @ 06.0. sentence _reeeved ps —

_ | the state of Florida, ysho does wot hove ant Ofterucy
representing himfher on the appeal.

| auc umate coutesting coudtious of coutinement.

: aleyt peg? _

 
Case 6: 20-cv-00711-GKS-EJK Document 1 Filed 04/23/20 Page 25 of 32 PagelD 25

.
OF py &

Gp Jurnate elaiat/ng civil COFSE(S ).

‘oF these 5 Cr terion this in mate ou ly KH ld resse9
| the lost g Lake coritesting couditiols of
| cout remen t /, and -uméepes Mfming ovil cass),

fi is well estabhsbed that aw geevsed feel
| Is presumed Srywcen~ “i bf fee J v1 (by

\ Toamoles IC feguis ‘eel fo rovicle a Lil and valid,
| Cqse Alar ber Ao/, 13 2p Vicable fo your subyyteed
pepe es /, 6 Heruliie jee meet PH be ihucsed

- | uae processed.

“Tonabs whe attearepl po Cons fest coud fronts of

cow hivnemont dre s tymued by Phys eS} uttnwnt
_fecauss Phe, "y hwe 7 actual Ciw'| C9se wuiribes—
by which’ gary access fo cil pipenal.
| wh Mer age (nate would want to research

| the i ssbes befre subi t Hing the Con'p aya t
| the ‘ OCCESS cr/ferva’ vevierths SAS vhanfe
trom ob fai (ug rele vont case law by uh re/,
| jumope pra bel fer Ay’ 4S Iv,

| Ths, ce gli tei suia Jes &y have a Valiel

—
Case

| case mumber Hat is applicable to their reqvest
operates to im sped wn f

Ire gooniclect

p:20-cv-00711-GKS-EJK Document 1 Filed 04/23/20 Page 26 of 32 PagelD 26

O83 pgs

7: cr frustrofe the InnoteS 7
poesuit of redress of Cc / 7/MS,

Oy March 26, 2020 #hi's inmate poche I. oo |
1783 cal ight comploiatt farm and Phe

_ accom PY! 29. tre digeey form.
| Law Iibror 7, document (Y vert sh Mo. 108 4YBO{- Ws

respon with OM Ly CNMMEY Y hrm for USE -
the circulf court see, Mehmet A

7 Ow April / 0, 2020 this innete rr iyoted Mhe f

fede iuchic peey form bt ng. ONIE
chil igh complarntt fo Dna

_ lout hbravy. document. spel a Mo, / OY 5/ 160 wen

respouded fe with 2 AA sitel/g CICS fo fey for USE

_ wd the Lhricte Supreme Cour } seg, Attachment C oe

Ov Ap yil Uh 2060 this fnnvade. 7 represted g wy

of he 5 rida indoor Cleon air act,

lau librer “y clocurnent- re equest wo. 1. O¥ 5 672 Was
to with qd copy Ley the cleags Orr act.

Seg, A tachment B

 
Case §

[Ou the affere mentioned dates, Brevard County

b:20-cv-00711-GKS-EJK Document1 Filed 04/23/20 Page 27 of 32 PagelD 27

GJ pat -

Dedewty on couter law library persowell d id

inte tiowa l ly provide thi’s i nnate with the wrong

documentr thereby delaying the Com leHoas ,

lead Bag of this complaint her this de of

Setont 1$ Common practle with laut h brary shff
Beewuse of lay library shally fos lore to provide |

- Ais inmate with the Peeper for m Af filiag

iW forma pepe; the District Court /@ LetK

is burdewedl w/t pousel/ia 407s Snrne te. .
with the prope. Federal (usel ensey forrg
thus, bay's /ometes evil Sl ie compla/tst |

oe) e fee ively ole layed. ee

: A aiseat Ais usishes, Phys /amreke shelf adhere.

fo the Cover pe ie instrchows pobibi tin po
pla whtf from sending aftech ments, athe levtts, a

exhibits, ek, with this comp latut firm. ee

: Howsever the Z Hachment -o Ground F wl!
be sent fu @ aibferea, mah 9 exiwelyfe fer
the pivpore of aMegationd svbs faut f/'a tos .

 
Case

; show AIO F1Qss, or symptoms 0

| positive for the

 

b:20-cv-00711-GKS-EJK Document1 Filed 04/23/20 Page 28 of 32 PagelD 28

GROUND FOUR CH pg

cruel and yuusval ponishmet )

This inmate / ane these tnmater Sf actly pated Ge
being put @ etrenme risk of exposvre fe the wo
COPONA VITUS by sherr/) Ls ole bes, Nurses, end staff
by fathin fo adhere to CDC recommendations

d ar surgical mass,

These individuals 9 out: Jato fhe | poblic and So

on fer nef with fe fex/ ha [; Yi / nfec ted fe SSOWMWMS,

Ey ects re oct that Jome peo 9 fe Gre asym toma tie, /
if veaurl Hat Sorrre people ry ke i'n Leo anit |

foe virus.

(ly April 6 } 2020 oy News reported thot 4 prisouers a
ja a Atorfh west Phrids Prisew tested f? xy Five

LAr te covid-17 yirs,
Ons Apri } 2000 fox news reported! thot 37 correchious

ulorkers in the Deport ment ef corrections tested

ovid-14 virus,

| (ne A rif 4, 2020 ata news cou ference, Orlancle, Orange —

County Mayer decry Demings announced! hat 5 Orefige
Case §:20-cv-00711-GKS-EJK Document1 Filed 04/23/20 Page 29 of 32 PagelD 29

fp - oo . a paz
: County depisties tested. positive for the covid-11 virvs.
[lesding expert report Hat the most effective measure
| ae arurt the spread! of this virus Is fo shelter et

| JONI ,

If ‘1s /arpossible for this jnmote } and those sion logs

| situated inmates iu Brevard county Detentios center
bo sucessfully shel ber i place K/ le Depoties, Mes,

and Various ste f f mem bers in teraet- yl th the pee Ive .
and refer to work af Brevard Gun Delestios oo
ceuter ,and per adurustratie ocder, DONDOT

wear protec (ve masiss.

AE least 2 staff members, 9 major anda sergeait
ley plajsted thet fy jae admystra Hot cet

| Mof
[want fo panic the /amate popelatioss oy wearing
| naks Ce

- Already the inmate population is rife with speculetiog
theories, rumors, and fear basically due te the
lack of this jails admpsuistatjot failore fo inform

| inmates failore to allow inmates fo see iufrmate
news stetiosss, and frilore to mandote stoff to weor

masts ulhen {a teracting with (nrvikes lho bole

 
Case poeta net Document 1 Filed 04/23/20 Page 30 of 32 PagelD 30

t

ay os
GY py?

Mor been) CY ose, GA d ysho CP A/ only be exposed

| by rh.

| Tiumefes die bet- provided Only gilditjedal So op 50 2
ba follow CDC guidelines,

| Lumates ae hosed SD meal jw @ Ve Mast cel |, wit®
| Some inimafes haviag the i mats Upoid the Floor,

| Iumater must live iv aut, roach and Plata bvg

| { ; a / VA
infested cells,

| Lhe securit Video eameras nti fia 400 pod widl
substeu ha Hee lack of clea jug by inmate trustees,
Mo sawitary clean up juspechor! by stoff

A cond owing vents are caked with clus t aioe
allergens i.

Dai reo wall Liv tures ore calsed with dust gad

g [lec Cus,

SoS pec | mold ou shower walls, J Ale vents de
to lack of clean iug,

 

| The Cvine i, Live ed feet at the lack of clealliness,
| combiinedt with Jal overcroysel 9 aod Woy We Leys
rehisol te maoucdoke rift fa ear wesls places
thy >< jurrate ant fro 3, jon la My J/ fl’ feo! (L/ ev preme

 
Case

risk of serious Health problems and, ve bo the

b:20-cv-00711-GKS-EJK Document1 Filed 04/23/20 Page 31 of 32 PagelD 31

ON pit

world wide fandem/e, risk of cleohh (tself

| Detention center officials stress that They will not

mandate steft to wear nrashs, as it bray Cale
panic annng the Lanete populettoat oo 7

Howe vel, OW March; c é, LOLO Deputies orre sted!
James Jarvis tor cetajl theft in Titusville.

Dorin his arrest Mr. Jarvis told deputies that
he te "3 ick” wit covid-I9, f

St (| deputies arrested Mr. Jarvis for the Oo

Misdemednror offense ) Hous orted this S03

| to Brevard’ covnty Deteatiow ceuter and Feld

him in OQveratetine for F day 5,

TM Janis was wot taken te first appeareace |

within 24 hours, wor yeas he allowed fo

call ond o Hefty Or~ family during this Ante,

This fumak eu fas We | fas type of 4 Asay tor
on fhe port of sherrtt € es pract*col/,
@ pir ou / peerd Vi -

quaraut fees fe exposure of bd

 
Case @20-cv-00711-GKS-EJK Document1 Filed 04/23/20 Page 32 of 32 PagelD 32

GH A?

pope Natio.

Deputies malting rrusclemeguor arrests ok infec Zeal
ind viduals oy elf other james, shop, MUSES,
ent olepy hes a #- ist of eu posure 7 ord shilf fhy's
acoapstrelow would rrsk (he health end

SArxe oF over 1500 /11111a Fe3 b PGMOLLI4
corre COC celine, , J J

This farlure ts act, Ont the put of life we Li “y and
jal oftrigls C@uUSeES this jamote, and. oO thers

sian larf Shea fed Severe @sXte ‘7 alread, Pents/ont
anal distress,

Aue! this dleregend on frre part G ol othe [5
groonts fo Cruel and wmusval porishinent
which 3 9 Wf bebo th Phe WS. couskite bo,

 
